Appeal from an order of the Supreme Court, entered in Sullivan County on February 13, 1973, which granted a motion of the Commissioners of Appraisal to resettle an order of August 8, 1972, so as to permit and provide for additional compensation for the commissioners’ services in connection with certain riparian damage claims. The two basic questions are: Was the number of days of service allowed commissioners for the performance of their duties necessary and reasonable and was there justification for an allowance in excess of $100 per day? In reference to the first issue, Special Term found .from the affidavits submitted that the time spent by the commissioners was both necessary and reasonable and we so conclude. After a review of the record here, we find no compelling reason to approve a daily allowance for services of the commissioners in excess of $100 per day. Order modified, on the law and the facts, by directing payment of commissioners’ fees at the rate of $100 per day, and, as so modified, affirmed, without costs. Greenblott, J, P., Cooke, Sweeney, Kane and Main, JJ., concur.